DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit configured to carry out a self-calibration” in claim(s) 9 in which the claim term “unit” is a generic place holder.

3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 9-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1. 	The limitation “processing unit” of claim-9 is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to perform the “self-calibration”. Furthermore, the specification simply recites said “processing unit” in the same way it is in the claim-9. Additionally, Fig. 1 simply depicts an empty/blank box 30 as the “processing unit”, which has not any structure to perform the self-calibration. 
	4.2. 	Furthermore, claims 10-12 are also rejected because they depend on claim 9.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


5. 	Claim(s) 9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claim recites a “processing unit” where no structure for this specific limitation is disclosed in the applicant’s specification, therefore, claim 9 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.

Examiner’s Note
6.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

7.	Claims 1-8 were cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 9-10, 12-14 and 16 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LARCHER NILS et al (Bibliographic data: DE102015202784 (A1) ― 2016-08-18 hereinafter mentioned “Larcher”, where the United State version is Pub. No.: US 2018/0268688 that is used as an English translation for Larcher hereto).

As per claim 9, Larcher in the embodiment of Figs. 2-3 discloses:
A device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a sensor unit configured to detect at least one measured value at a predetermined point in time (Fig. 3, see the magnetic field sensor 303. Also see [0111], [0104] and [0134]); and
a processing unit (Fig. 3, see the processor 309. Also see [0112]) configured to carry out a self-calibration of the device as a function of the detected measured value (Fig. 3, see the sensor device 301 being calibrated. Also see [0121]).

As per claim 10, Larcher discloses the device of claim 9 as described above.
Larcher further discloses: 
wherein the processing unit is configured to ascertain a calibration value as a function of the detected measured value (see [0121]) using a mathematical model (Fig. 2, see steps 207-209 ascertaining values via normalization, which is a mathematical model. Also see [0097]-[0098]), and to carry out the self-calibration as a function of the ascertained calibration value (see [0121]).

As per claim 12,  Larcher discloses the device of claim 9 as described above.
Larcher further discloses: 
wherein the processing unit is configured to filter the detected measured value as a function of a measured value detected at an earlier point in time (see [0059] and [0062]).

As per claim 13, Larcher in the embodiment of Figs. 2-3 discloses:
A method for self-calibration of a device, the device including a sensor unit and a processing unit (Figs. 2-3), the method comprising the following method steps:
a. detecting at least one measured value at a predetermined point in time with using the sensor unit (Fig. 3, see the magnetic field sensor 303. Also see [0111], [0104] and [0134]);
b. carrying out a self-calibration of the device as a function of the at least one detected measured value (Fig. 3, see the sensor device 301 being calibrated. Also see [0121]).

As per claim 14, Larcher discloses the method of claim 13 as described above.
Larcher further discloses: 
wherein, in step b, a calibration value is ascertained as a function of the detected measured value (see [0121]) using a mathematical model (Fig. 2, see steps 207-209 ascertaining values via normalization, which is a mathematical model. Also see [0097]-[0098]), and
wherein the self-calibration takes place as a function of the ascertained calibration value (see [0121]). 

As per claim 16,  Larcher discloses the method of claim 13 as described above.
Larcher further discloses: 
wherein between step a and step b, a method step c is performed in which the detected measured value is filtered as a function of a measured value detected at an earlier point in time (see [0059] and [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	Claim(s) 11 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Larcher in view of Zheng et al (Pub. No.: US 2012/0296560 hereinafter mentioned as “Zheng”).

As per claim 11, Larcher discloses the device of claim 10 as described above.
Larcher discloses the mathematical model as described above but does not explicitly disclose that it is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm.
However, Zheng further discloses:
wherein the mathematical model is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm (see [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm” disclosed by Zheng into Larcher, with the motivation and expected benefit related to improving the sensor and measurements by reducing the false positives of measurements (Zheng, Paragraph [0011]) and also by inferring historical data in order to determine the state of a vehicle (Zheng, Paragraph [0080] and [0109]).

As per claim 15, Larcher discloses the method of claim 14 as described above.
Larcher discloses the mathematical model as described above but does not explicitly disclose that it is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm.
However, Zheng further discloses:
wherein the mathematical model is an adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm (see [0080]).
adaptive filtering or an unsupervised binary classification or a nearest neighbor classification or a k-means algorithm” disclosed by Zheng into Larcher, with the motivation and expected benefit related to improving the sensor and measurements by reducing the false positives of measurements (Zheng, Paragraph [0011]) and also by inferring historical data in order to determine the state of a vehicle (Zheng, Paragraph [0080] and [0109]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867